SEITZ, Chief Judge
(dissenting).
It is important to keep in mind that the confinement order presently before us arose during statutory proceedings initiated by the I.R.S. to secure judicial enforcement of a summons directed solely to the Bank. At the court hearing, the intervenor-appellant, as a witness, refused to answer certain questions and his refusal resulted in a contempt order which finally eventuated in the confinement order now on appeal.
Given the setting in which they were asked, I must presume that the questions posed to the intervenor-appellant sought to elicit evidence which would aid the court in determining whether to enforce the summons against the Bank. However, despite the intervenor-appellant’s refusal to answer, the court proceeded to enter a final order directing the Bank to comply with the summons. Since the relief sought against the Bank, i. e., enforcement of the summons, has been obtained, the underlying *626contempt order is, in my view, no longer viable.
The purpose of civil contempt is wholly remedial. It is designed to coerce compliance with the lawful orders of the court, rather than vindicate the court’s authority. Universal Athletic Sales Co. v. Salkeld, 511 F.2d 904 (3d Cir. 1975), cert. denied, 423 U.S. 863, 96 S.Ct. 122, 46 L.Ed.2d 92 (1975). However, once enforcement of the summons had been obtained, the testimony of the intervenor-appellant became unnecessary. Consequently, the contempt order and its implementing confinement order can now serve no proper remedial purpose. I would therefore dismiss this appeal as moot.